DEATAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 17-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the hard member" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the hard member” in line 9.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 17-18 recites the limitation “the hard member” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Carrell reference (US Patent No. 11,098,641).
10.	Regarding claim 1, the Carrell reference discloses:
an engine room structure for a vehicle (FIG. 1), which comprises a cover member (152) covering an upper portion of an engine (110) and in which a through portion (156) is formed in the cover member (152) (FIG. 1), routing members (116) being caused to pass through the through portion (156) (FIG. 1), wherein
the cover member (152) is divided into at least a first member having a first edge (FIG. 1—the upper and left flaps of (156) for the center (156)) and a second member having a second edge facing the first edge (FIG. 1—the lower and right flaps of (156)), and
the first edge includes continuous notch-shaped portions formed therein (FIG. 1—notch shaped portions are defined between the flaps), such that the notch-shaped portions and the second edge define the through portion for the plural routing members (FIG. 1—the notch shaped portions define the through portion for the plural routing members).
The Carrell reference discloses the invention as essentially claimed.  However, the Carrell reference fails to disclose plural routing members.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use plural routing members, since it has been held that mere 
duplication of the essential working parts of a device involves only routine skill in the art.  MPEP 2144.04 (VI-B).  
11.	Regarding claim 10, the Carrell reference discloses:
an engine room structure for a vehicle (FIG. 1), which comprises a cover member (152) covering an upper portion of an engine (110) (FIG. 1) and in which a through portion (156) is formed in the cover member (152), l routing members (116) being caused to pass through the through portion (156), wherein
the cover member (152) is divided into at least a first member (FIG. 1—upper and right flap of (156)) having a first edge (FIG. 1) and a second member (FIG. 1—lower and left flap of (156)) having a second edge (FIG. 1), the first edge and the second edge each extending along a partial dividing line between the first member and the second member (FIG. 1),
one of the first edge and the second edge includes continuous notch-shaped portions therein (FIG. 1—between the upper and right flap notch shaped portions are formed), and
the through portion (156) for the plural routing members is formed with the notch-shaped portions of the one of the first edge and the second edge (FIG. 1), and an other of the first edge and the second edge that is absent the notch-shaped portions (FIG. 1—between the lower and left flap the opening can be considered not a notch-shaped portion because it is more open and less like a notch).
The Carrell reference discloses the invention as essentially claimed.  However, the Carrell reference fails to disclose plural routing members.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use plural routing members, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  MPEP 2144.04 (VI-B).  
Allowable Subject Matter
12.	Claims 2-7 and 11-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	Claims 8-9 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejections under section 112 are overcome.  
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747